The plaintiffs, as holders of the notes of which Paulin J. Coco was the maker, secured by vendor’s mortgage, bearing in favor of his vendor, Robert Coco, assert by third oppositions, that F. Gumbel, liquidator, had no privilege or mortgage; that he was not subrogated to rights of Thorpe, the vendor of Robert Coco, but that he had absolutely paid the notes, and that he had thereby entirely extinguished the vendor’s mortgage.
The court having determined the question of law presented by an appeal, when i( appears that through error, there was an omission to introduce certain evidence to explain receipts given, and the court concludes such error should not prejudice the defendant and appellant, the case will be remanded.
Breaux, J.,
delivered the opinion of the court.